03/31/2020


            IN THE SUPREME COURT OF THE STATE OF MONTANA                           Case Number: DA 19-0589



                                  No. DA 19-0589

STATE OF MONTANA,

              Plaintiff and Appellee,

      v.

CLARENCE REDMOND LOGUE JR.,

              Defendant and Appellant.


                                        ORDER

      Upon consideration of Appellee’s motion for a 30-day extension of time,

and good cause appearing therefor,

      IT IS HEREBY ORDERED that Appellee is granted an extension of time

to and including May 7, 2020, within which to prepare, serve, and file the State’s

response.




MPD


                                                                        Electronically signed by:
                                                                              Mike McGrath
                                                                 Chief Justice, Montana Supreme Court
                                                                             March 31 2020